 
AWARD/CONTRACT
1. THIS CONTRACT IS A RATED ORDER
 
RATING
PAGE OF PAGES
 
     UNDER DPAS (15 CFR 350)
   
 1
36

2. CONTRACT (Proc. Inst. Ident.) NO.
3. EFFECTIVE DATE
  4. REQUISITION/PURCHASE REQUEST/PROJECT NO.
W911QX-09-C-0114
25 Sep 2009
  W71B7J83386020

5. ISSUED BY
CODE  
  W911QX
6. ADMINISTERED BY     (If other than Item 5)
CODE 
  S2101A

US ARMY RDECOM CONTRACTING CENTER
RDECOM CONT CTR - ADELPHI
2800 POWDER MILL ROAD
CCRD-AD
ADELPHI MD 20783-1197
DCM - MARYLAND
217 EAST RED WOOD STREET
SUITE 1800
BALTIMORE MD 21202-5299
 

7. NAME AND ADDRESS OF CONTRACTOR     (No., street, city, county, state and zip
code)
NUGEN MOBILITY
8. DELIVERY
 o FOB ORIGIN   x OTHER      (See below)
JOHN SALATINO
44645 GUILFORD DR STE 201
ASHBURN VA 20147-6020
9. DISCOUNT FOR PROMPT PAYMENT
Net 30 Days
 
10. SUBMIT INVOICES
1
  ITEM
 
  (4 copies unless otherwise specified)
TO THE ADDRESS
 
 
 Section G
CODE   4KJ58
  FACILITY CODE  4KJ58
SHOWN  IN:    

11. SHIP TO/MARK FOR
CODE   
  W71B7J
12. PAYMENT WILL BE MADE BY
CODE  
  HQ0338
US ARMY RESEARCH LABORATORY
DFAS - COLUMBUS
THOMAS PODLESAK
SOUTH ENTITLEMENTS OPERATIONS
2800 POWDER MILL RD
P.O. BOX 182264
ADELPHI MD 20783-1197
COLUMBUS OH 43218-2264
 
 
 
 
13. AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION:
14. ACCOUNTING AND APPROPRIATION DATA
   o 10 U.S.C. 2304(c)(        )      o 41 U.S.C. 253(c)(        )
See Schedule

15A. ITEM NO.
15B. SUPPLIES/SERVICES
15C. QUANTITY
15D. UNIT
15E. UNIT PRICE
15F. AMOUNT
 
 
SEE SCHEDULE
 
 

       

15G. TOTAL AMOUNT OF CONTRACT
 
$748,000.00

16.  TABLE OF CONTENTS

(X)
SEC.
DESCRIPTION
PAGE(S)
(X)
SEC.
DESCRIPTION
PAGE(S)
 
    PART I - THE SCHEDULE
                       
PART II - CONTRACT CLAUSES
x
A
  SOLICITATION/CONTRACT FORM
1
x
I
  CONTRACT CLAUSES
17 - 29
x
B
  SUPPLIES OR SERVICES AND PRICES/COSTS
2 - 4  
PART III - LIST OF DOCUMENTS, EXHIBITS, AND OTHER ATTACHMENTS
x
C
  DESCRIPTION/SPECS./WORK STATEMENT
5 - 8
x
J
  LIST OF ATTACHMENTS
30 - 37
x
D
  PACKAGING AND MARKING
9  
PART IV - REPRESENTATIONS AND INSTRUCTIONS
x
E
  INSPECTION AND ACCEPTANCE
10  
K
  REPRESENTATIONS, CERTIFICATIONS AND
 
x
F
  DELIVERIES OR PERFORMANCE
11    
  OTHER STATEMENTS OF OFFERORS
 
x
G
  CONTRACT ADMINISTRATION DATA
12 - 14  
L
  INSTRS., CONDS., AND NOTICES TO OFFERORS
 
x
H
  SPECIAL CONTRACT REQUIREMENTS
15 - 16  
M
  EVALUATION FACTORS FOR AWARD
 

CONTRACTING OFFICER WILL COMPLETE 17 OR 18 AS APPLICABLE
17. x CONTRACTOR'S NEGOTIATED AGREEMENT     Contractor is required to sign this
document and return 1 copies to issuing office.)         Contractor agrees to
furnish and deliver all
items or perform all the services set forth or otherwise identified above and on
any continuation
sheets for the consideration stated herein. The rights and obligations of the
parties to this
contract shall be subject to and governed by the following documents: (a) this
award/contract,
(b) the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications,
as are attached or incorporated by reference herein.
(Attachments are listed herein.)
18. o AWARD (Contractor is not required to sign this document.)      Your offer
on Solicitation
Number _________________________________ including the additions or changes made
by
you which additions or changes are set forth in full above, is hereby accepted
as to the items
listed above and on any continuation sheets. This award consummates the contract
which consists
of the following documents: (a) the Government's solicitation and your offer,
and
(b) this award/contract. No further contractual document is necessary.
19A. NAME AND TITLE OF SIGNER (Type or print)
ERIC TAKAMURA CEO/President
20A. NAME OF CONTRACTING OFFICER
CHRISTI L. WINKLER / CONTRACTING OFFICER
TEL: 301-394-3385         EMAIL: christi.winkler@us.army.mil

19B. NAME OF CONTRACTOR
NUGEN MOBILITY INC
19C. DATE SIGNED
20B. UNITED STATES OF AMERICA
20C. DATE SIGNED
BY
/s/ ERIC TAKAMURA
23-Sep-2009
BY
/s/ CHRISTI L. WINKLER
25-Sep-2009
 
(Signature of person authorized to sign)
   
(Signature of Contracting Officer)
 

NSN 7540-01-152-8069
26-107
 
STANDARD FORM 26 (REV. 12/2002)
        Previous edition is usable
GPO 1985 O - 469-794
 
Prescribed by GSA
  
  
 
FAR (48 CFR) 53.214(a)

 
 

--------------------------------------------------------------------------------

 

 
W911QX-09-C-0114


Page 2 of 36


Section B - Supplies or Services and Prices


ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
0001
   
Lot
 
$748,000.00
 
 SBIR PHASE II, TOPIC #: OSD06-EP2
 COST
 The contractor shall perform research and development for an Innovative Motor
and Generator Technology in accordance with Section C, Statement of Work.
FOB: Destination
PURCHASE REQUEST NUMBER: W71B7J83386020
THOMAS PODLESAK (301) 394-2293
   
ESTIMATED COST
$748,000.00
       
ACRN AA
CIN: W71B7J833860200001
 $0.00
 

See Exhibit A


ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
000101
   
Lot
 
$0.00
 
 FUNDING FOR CLIN 0001
 COST
FOB: Destination
PURCHASE REQUEST NUMBER: W71B7J83386020
THOMAS PODLESAK (301) 394-2293
   
ESTIMATED COST
$0.00
       
ACRN AA
CIN: W71B7J83386020
$381,000.00


 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114


Page 3 of 36



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
0002
       
NSP
 
 DATA
 COST
 The Contractor shall provide data in accordance with Section J, Exhibit A, DD
Forms 1423.
FOB: Destination
PURCHASE REQUEST NUMBER: W71B7J83386020
THOMAS PODLESAK (301) 394-2293
   
ESTIMATED COST
$0.00
       
ACRN AA
CIN: W71B7J833860200002
 $0.00
 



ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
0003
       
NSP
 
 CONTRACTOR MANPOWER REPORTING
 COST
 The Contractor shall report in accordance with the Statement of Work, paragraph
entitled, "Contractor Manpower Reporting" for Requesting Activity UIC W262AA.
FOB: Destination
PURCHASE REQUEST NUMBER: W71B7J83386020
THOMAS PODLESAK (301) 394-2293
   
ESTIMATED COST
$0.00
       
ACRN AA
CIN: W71B7J833860200003
$0.00



CLAUSES INCORPORATED BY FULL TEXT


52.004-4409  RDECOMAC POINT OF CONTACT (JUL 2004)


The RDECOMAC point of contact for this action is:


Contract Specialist:
Antonia C. Jack
Telephone Number:  
301 394-1203
Fax Number:
301 394-4910
Email:
Antonia.Jack@arl.army.mil


 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114


Page 4 of 36
 
(End of clause)


CLAUSES INCORPORATED BY FULL TEXT


52.004-4412 CONTRACTING OFFICER’S REPRESENTATIVE (COR) (DEC 2002)


The COR appointed to this contract is identified below. See formal letter of
appointment for authorized duties/responsibilities.


COR Name:
Thomas Podlesak
COR Telephone:
301 394-2293
COR Email address:
tpodlesak@arl.army.mil



(End of clause)


CLAUSES INCORPORATED BY FULL TEXT


52.016-4407  TYPE OF CONTRACT (SEP 1999)


This is a Cost type of contract.


(End of clause)


CLAUSES INCORPORATED BY FULL TEXT


52.032-4421  INCREMENTAL FUNDING - PERFORMANCE PERIOD (SEP 1999)


This contract is incrementally funded.  The amount presently available for
payment and allotted to the contract is $381,000.  It is estimated that the
allotted funds will cover all areas of contract performance for the period from
award of contract through 12 months.


(End of clause)


 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114


Page 5 of 36
 
Section C - Descriptions and Specifications


STATEMENT OF WORK
 
Statement of Work
 
Innovative Motor and Generator Technologies
 
SBIR Phase II
 
C.1
SCOPE:

 
The Contractor shall demonstrate its Phase Variable Gap Control (PVGC)
technology for Rotational Electric Machines (REMs), commonly known as electric
generators and motors, to the Army Research Laboratory (ARL) and to Office of
the Secretary of Defense (OSD). The program shall be divided into two (2) major
Demonstrations. The purpose of this division is to maximize success by first
demonstrating a 15kW REM with PVGC and then demonstrating a larger 60kW REM with
PVGC. The proposed progressive power level demonstrations (15kW/60kW) shall be
applied to a mobility system. The objectives of each demonstration are discussed
in the following section.


C.2 
OBJECTIVE:

 
C.2.1 Demonstration 1.
 
C.2.1.1 The Contractor shall produce two (2) prototype REMs with PVGC and
controllers that are rated for 15kW continuous power. The Contractor shall
target Bi-Stable PVGC. The Contractor shall ensure that within this power level,
PVGC shall be used to optimize efficiency for a High-torque/Low-speed mode and a
Lower-torque/high-speed mode.


C.2.1.2 The Contractor shall select the PVGC mechanism and spring configuration
for the application.


C.2.1.3 The Contractor shall develop or modify firmware code for an existing
Controller so that it will drive the above REM and control its PVGC mechanism.


C.2.1.4 The Contractor shall validate the prototype for performance and
reliability, both on test stand and as a propulsion device a demonstration
vehicle. The Contractor shall ensure that Demonstration 1 results in REMs that
are ready for production and commercialization.


C 2.2 Demonstration 2.


C.2.2.1 The Contractor shall produce a single 60kW prototype REM with PVGC and
controller. The Contractor shall target Bi-Stable PVGC for this prototype.


C.2.2.2 The Contractor shall address and validate scalability.


C.2.2.3 The Contractor shall validate the prototype for performance and
reliability.
 
C.2.2.4 The Contractor shall finalize documentation in preparation for
production and commercialization.
 
 
 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114


Page 6 of 36
C.2.2.5 The Contractor shall deliver three (3) prototypes, two (2) 15 kW and one
(1) 60 kW, to the ARL Contracting Officer’s Representative (COR).
 
C.3 Deliverables:


C.3.1
15 kW REMs



C.3.1.1 The Contractor shall test both 15kw REM prototypes on the bench and
dynamometer to demonstrate performance, flexibility and scalability of the
variable gap mechanism for 15kW and 60kW applications.


C.3.1.2 The Contractor shall demonstrate, at the Contractor’s facility, the 15kW
system on a vehicle targeted for their commercialization opportunity. The
Contractor shall maintain ownership of the vehicle, but deliver both the 15kW
motor and controller for Government ownership, along with a spare, for a total
of two (2) REMs and controllers


C.3.2 
60 kW REM



C.3.2.1 The Contractor shall demonstratethe 60kW system, at the Contractor’s
facility, limiting the demonstration to the dynamometer testing and analyses
that verify scalability and expected performance. The Contractor shall ensure
that the unit is fully operational and delivered for subsequent integration, by
Government personnel, into a Government platform.


C.3.2.2 The Contractor shall ensure that the deliverables for Phase II include
the test results from both bench tests and vehicle testing for 15kW system.


C 4
REPORTING REQUIREMENTS:

 
C.4.1 Monthly Status Report.
 
The Contractor shall provide monthly status reports to the COR in electronic
form. The Contractor shall ensure that the monthly status reports include
current funding level, expenditures, commitments, any uncommitted funding,
technical progress, planned activities, any issues and recommendations. The
Contractor shall ensure that monthly status report are unclassified and in a
portable document format (PDF) or Microsoft Word for the COR to review. The
Contractor shall provide draft documentation and allow at least 30 days for
review and comments. The Contractor shall then incorporate the
comments/modifications within 30 days and provide a final version of each
report. The Contractor shall deliver the status report with the first 45 days
after contract award and the 15th of the month thereafter.
 
C.4.2. On Site Reviews


The Contractor shall conduct a series of project reviews, beginning with a
kickoff meeting at ARL, Adelphi Laboratory Center, within 30 days of contract
award and at intervals not to exceed six (6) months thereafter, culminating with
a final review at the end of the contract period.
 
 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114


Page 7 of 36

 
C.4.3. Interim Annual and Final Reports
 
The Contractor shall furnish an Interim Annual Report, summarizing the
accomplishments of the first year of the program, one (1) year after award and a
Final Report, summarizing the accomplishments of the entire program, to coincide
with the end of the program.  The Contractor shall provide draft documentation
and allow at least 30 days for review and comments. The Contractor shall then
incorporate the comments and modifications within 30 days and provide a final
version of each report.  The Contractor shall deliver the draft Final Report 60
days before program end, in order to allow for review and revision.  The
Government will have 30 days to provide the Contractor with any
comments/modifications.  The Contractor shall deliver the Final Report upon
completion of the contract.
 
C.4.4.   Report Format


Contractor format for the above listed reports is acceptable.  All
reports/documents must be marked with the following distribution statement:


DISTRIBUTION STATEMENT B:  Distribution authorized to U.S. Government agencies
only in order to protect information not owned by the U.S. Government and
protected by a contractor’s "limited rights" statement, or received with the
understanding that it not be routinely transmitted outside the U.S.
Government.  Other requests for this document shall be referred to the Army
Research Laboratory, ATTN: RDRL-SED-E (Dr. Thomas F. Podlesak), U.S. Army
Research Laboratory, 2800 Powder Mill Road, Adelphi, MD, 20783-1197.
 
C.5 CONTRACTING MANPOWER STATEMENT:
 
The Office of the Assistant Secretary of the Army (Manpower & Reserve Affairs)
operates and maintains a secure Army data collection site where the contractor
shall report ALL contractor manpower (including all subcontractor manpower)
required for performance of this contract. The contractor is required to
completely fill in all the information in the format using the following web
address https://cmra.army..mil .
 
The required information includes:
 
(1) Contracting Office, Contracting Officer, Contracting Officer's Technical
Representative;
 
(2) Contract number, including task order and delivery order number;
 
(3) Beginning and ending dates covered by reporting period;
 
(4) Contractor name, address, phone number email address identify of contractor
employee entering data;
 
(5) Estimated direct labor hours (including sub-contractors);
 
(6) Estimated direct labor dollars paid this reporting period (including
subcontractors);
 
(7) Total payments (including sub-contractors);
 
(8) Predominant Federal Service Code (FSC) reflecting services provided by
contractor (and separate predominant FSC for each sub-contractor if different);
 
(9) Estimated data collection cost;
 
(10) Organizational title associated with the Unit Identification Code (UIC) for
the Army Requiring Activity (the Army Requiring Activity is responsible for
providing the contractor with its UIC for the purposes of reporting this
information);
 
(11) Locations where contractor and sub-contractors perform the work (specified
by zip code in the United States and nearest city, country, when in an overseas
location using standardized nomenclature provided on website);
 
(12) Presence of deployment or contingency contract language; and
 
(13) Number of contractor and sub-contractor employees deployed in theater this
reporting period (by country).

 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114


Page 8 of 36
 
Reporting period will be the period of performance not to exceed 12 months
ending September 30 of each government fiscal year and must be reported by 31
October of each calendar year. Contractors may use a direct XML data transfer to
the database server or fill in the fields on the website. The XML direct
transfer is a format for transferring files from a contractor's systems to the
secure web site without the need for separate data entries for each required
data element at the web site. The specific formats for the XML direct transfer
may be downloaded from the web site.

 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114


Page 9 of 36
 
Section D - Packaging and Marking


SECTION D
D.1. 
Preservation, Packing and Packaging shall be of a standard commercial type
providing for damage-free shipment to destination



(End of Clause)

 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114


Page 10 of 36
 
Section E - Inspection and Acceptance


INSPECTION AND ACCEPTANCE TERMS


Supplies/services will be inspected/accepted at:


CLIN 
 
INSPECT AT 
 
INSPECT BY 
 
ACCEPT AT 
 
ACCEPT BY 
0001
 
Destination
 
Government
 
Destination
 
Government
000101
 
Destination
 
Government
 
Destination
 
Government
0002
 
Destination
 
Government
 
Destination
 
Government
0003
  
Destination
  
Government
  
Destination
  
Government



CLAUSES INCORPORATED BY REFERENCE


52.246-8
 
Inspection Of Research And Development Cost Reimbursement
 
MAY 2001
   
52.246-9
  
Inspection Of Research And Development (Short Form)
  
APR 1984
  
 



CLAUSES INCORPORATED BY FULL TEXT


52.046-4400  GOVERNMENT INSPECTION AND ACCEPTANCE (SEP 1999)


Government Inspection and Acceptance shall be performed at Adelphi Laboratory
Center, 2800 Powdermill Road, Adelphi, Maryland, 20783 by an authorized
Government Representative or COR.


(End of clause)


 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114


Page 11 of 36

Section F - Deliveries or Performance


DELIVERY INFORMATION


CLIN
 
DELIVERY DATE
 
QUANTITY
 
SHIP TO ADDRESS
 
UIC
                 
0001
 
POP 25-SEP-2009 TO
26-SEP-2011
 
N/A
 
US ARMY RESEARCH LABORATORY
THOMAS PODLESAK
2800 POWDER MILL RD
ADELPHI MD 20783-1197
301-394-2293
FOB:  Destination
 
W71B7J
                 
000101
 
POP 25-SEP-2009 TO
26-SEP-2011
 
N/A
 
(SAME AS PREVIOUS LOCATION)
FOB:  Destination
 
W71B7J
                 
0002
 
POP 25-SEP-2009 TO
26-SEP-2011
 
N/A
 
(SAME AS PREVIOUS LOCATION)
FOB:  Destination
 
W71B7J
                 
0003
  
POP 25-SEP-2009 TO
26-SEP-2011
  
N/A
  
(SAME AS PREVIOUS LOCATION)
FOB:  Destination
  
W71B7J



CLAUSES INCORPORATED BY REFERENCE


52.242-15 Alt I
 
Stop-Work Order (Aug 1989) -  Alternate I
 
APR 1984
52.242-17
  
Government Delay Of Work
  
APR 1984    



CLAUSES INCORPORATED BY FULL TEXT


52.027-4400  DELIVERY OF DATA ITEMS (JUL 2003)


All technical data shall be delivered in accordance with the DD 1423s attached
to Section J of this contract.  Data items which require distribution to DTIC
shall be mailed to the following address:


Defense Technical Information Center (DTIC)
ATTN:  DTIC-OCA (PAT MAWBY)
8725 John J. Kingman Road, Suite 0944
Ft. Belvoir, VA 22060-6218


(End of clause)


 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114


Page 12 of 36
 
Section G - Contract Administration Data


ACCOUNTING AND APPROPRIATION DATA


AA: 9780400110106N6N7C60605502D8Z255YADSBIRW71B7J833860208DTSBRS18129
AMOUNT: $381,000.00
CIN W71B7J83386020: $381,000.00
CIN W71B7J833860200001: $0.00
CIN W71B7J833860200002: $0.00
CIN W71B7J833860200003: $0.00



CLAUSES INCORPORATED BY REFERENCE


252.232-7003
  
Electronic Submission of Payment Requests
  
MAR 2007
  
 



CLAUSES INCORPORATED BY FULL TEXT


52.032-4417  NOTICE TO PAYMENT OFFICE (SEP 1999)


          Payments shall be disbursed in accordance with this Section G
herein.  This Section associates specific ACRNs with specific CLINs.  In the
event a CLIN contains multiple ACRNs, payments shall be disbursed on a "first
expiring funds" basis, unless otherwise specified.


(End of clause)


52.032-4429        PAYMENT AND INVOICE INSTRUCTIONS  (COST TYPE CONTRACTS) (SEP
2007)


The Army Research Laboratory utilizes the new Department of Defense (DoD) Wide
Area Workflow Receipt and Acceptance (WAWF) system. This web based system
located at https://wawf.eb.mil provides the technology for government
contractors and authorized DoD personnel to generate, capture and process
receipt and payment-related documentation in a paperless environment Invoices
for supplies/services rendered under this contract shall be submitted
electronically through WAWF Submission of hard copy DD250/Invoice/Public
Vouchers (SF1034) will no longer be accepted for payment.


It is recommended that the person in your company designated as the Central
Contractor Registration (CCR) Electronic Business (EB) Point of Contact (POC)
and anyone responsible for the submission of invoices, use the online training
system for WAWF at http://wawftraining.com
The Vendor, Group Administrator (GAM), and sections marked with an asterisk in
the training system should be reviewed. Vendor Quick Reference Guides are also
available at http://www.acquisition.navy.mil/navyaos/content/view/full/3521/).


The most useful guides are “Getting Started for Vendors”, “WAWF Vendor Guide”,
and “Creating a Cost Voucher Invoice.”

 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114


Page 13 of 36

 
The designated CCR EB POC is responsible for activating the company’s CAGE code
on WAWF by calling 1-866-618-5988. Once the company is activated, the CCR EB POC
will self-register on the WAWF and follow the instructions for a group
administrator. After the company is set-upon WAWF, any additional persons
responsible for submitting invoices must self-register at the WAWF
https://wawf.eb.mil.


When processing a specific invoice, the following required information should
automatically fill-in via WAWF; if it does not fill-in, include the following:


Issue By DODAAC: W911QX


Admin DODAAC: S2101A


Pay DODAAC: HQ0338


DCAA Auditor DODAAC: HAA310


Service Approver DODAAC: S2101A


When processing a specific invoice, there is a requirement for ADDITIONAL EMAIL
NOTIFICATIONS including
1. Dr. Thomas Podlesak; 301 394-2293, email: tpodlesak@arl.army.mil
2. RDECOMAC-Adelphi@arl.army.mil


After self-registering and logging on to the WAWF system to process a specific
invoice, click on the plus sign next to the word “Vendor” and then click on the
“Create New Document” link. Enter the contract number, cage code, and Pay DODAAC
(above) and hit submit. Select the “Cost Voucher” invoice type within WAWF-RA.
This type of invoice fulfills any requirement for submission of the Material
Inspection and Receiving Report, DD Form 250. Back up documentation, 5MB limit,
can be included and attached to the invoice in WAWF under the “Misc Info” tab.
Fill-in all applicable information under each tab. Take special care when you
enter Line Item information - the Line Item tab is where you will detail your
request for payment and material/services that were provided based upon the
contract.


Be sure to fill in the following two informational items exactly as they appear
in the contract:


Item Number: If the contract schedule has more than one ACRN listed as sub items
under the applicable Contract Line Item Number (CLIN), use the 6 character
separately identified Sub Line Item Number (CLIN) (e.g. – 0001AA) or
Informational SLIN (e.g. – 000101), otherwise use the 4 character CLIN (e.g. –
0001).
ACRN: Fill-in the applicable 2 alpha character ACRN that is associated with the
SLIN or CLIN. (Note – DO NOT INVOICE FOR MORE THAN IS STILL AVAILABLE UNDER ANY
ACRN).


After all required information is included, click on the “Submit” button under
the “Header” tab.


“INFORMATIONAL ASIDE:  Special Payment Instructions for CLIN/SLINs with Multiple
ACRNs/Lines of Accounting: (Note – since WAWF does not accept the use of
multiple ACRNs for any single CLIN or SLIN on one invoice; multiple invoices may
have to be used (the sytem will prompt this) - use the WAWF “Line Item”
“Description” area to note the use of multiple invoices).


For all invoices submitted against CLINs with multiple Accounting Classification
Reference Numbers (ACRNs), the billing shall be paid from the earliest Fiscal
Year (FY) Appropriation first.  Fiscal Year is determined from the 3rd character
in the “Appropriation (Critical)” part (Block 6B) of the Line of Accounting on
the Financial Accounting Data Sheet of the contract. In the event there are
multiple ACRNs with the same FY of appropriation, billings shall be
proportionally billed to all ACRNs for that FY in the same ratio that the ACRNs
are obligated.


Helpful Note: Shipment Number format should be three alpha and 4 numeric (e.g.,
SER0001).

 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114


Page 14 of 36


 
Note: The contractor shall submit invoices for payment per contract terms and
the Government shall process invoices for payment per contract terms.


If you have any questions regarding the WAWF, please contact the Army WAWF
Assistance Line at (toll free) 1-866-598-3560”.


(END OF PROVISION)

 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114


Page 15 of 36

 
Section H - Special Contract Requirements


CLAUSES INCORPORATED BY FULL TEXT


52.005-4401 RELEASE OF INFORMATION BY MANUFACTURERS, RESEARCH ORGANIZATIONS,
EDUCATIONAL INSTITUTIONS, AND OTHER COMMERCIAL ENTITIES HOLDING ARMY CONTRACTS
(AUG 2006)


Army Regulation AR 360-1, para 5-48 and Appendix D, prescribes Department of the
Army policies on the review and clearance of materials proposed for release to
the public by all entities holding Army contracts and/or assistance
instruments.  This clause is intended to provide safeguards against the
accidental release of proprietary or classified information.


The contractor shall forward the information proposed for public release, along
with a cover transmittal letter, identifying the contract/instrument number, the
specific information to be released, the medium to be used, and the purpose of
the release, to the cognizant Contracting Officer’s Representative.  The
Government will have no longer than sixty (60) calendar days to review the
proposed release of information.  During this 60-day period, the contractor and
the Government agree to confer and consult with each other to ensure that no
proprietary or classified information is released.


The contractor shall assure that an acknowledgment of Government support and
disclaimer of Government endorsement as set forth below shall appear on each
publication or presentation of material based on or developed under this
program.  These statements shall appear either on the title/first page or the
final page of such documents -


"The research reported in this document/presentation was performed in connection
with contract/instrument W911QX-09-C-0114 with the U.S. Army Research
Laboratory.  The views and conclusions contained in this document/presentation
are those of the authors and should not be interpreted as presenting the
official policies or position, either expressed or implied, of the U.S. Army
Research Laboratory or the U.S. Government unless so designated by other
authorized documents.  Citation of manufacturer’s or trade names does not
constitute an official endorsement or approval of the use thereof.  The U.S.
Government is authorized to reproduce and distribute reprints for Government
purposes notwithstanding any copyright notation hereon."


(End of clause)


52.028-4400  REQUIRED INSURANCE COVERAGE (AUG 1999)


         Pursuant to the clause entitled "Insurance - Work on a Government
Installation", FAR 52.228-5, or the clause entitled "Insurance - Liability to
Third Persons", FAR 52.228-7, the Contractor shall procure and maintain the
following kinds of insurance coverage in the amounts herein indicated,
throughout the period of performance under this contract.


         (a)  The Contractor shall comply with the Workmen's Compensation
statute of the State(s) where work is to be performed.


         (b)  Employer's Liability Insurance $       100,000.00.


         (c)  General Liability Insurance (Comprehensive)


  (1)  Bodily injury   
$   500,000.00
per accident


 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114


Page 16 of 36
 
         (d)  Automobile Liability Insurance (Comprehensive)


  (1)  Bodily injury
$   200,000.00  
per person
 
$   500,000.00  
per accident
  (2)  Property damage   
$   50,000.00
per accident



(End of clause)


52.032-4400  LIMITATION OF COST/LIMITATION OF FUNDS (AUG 1999)


         This contract is incrementally funded.  The Contract Clauses Section
hereof include both of the FAR clauses at 52.232-20, "Limitation of Cost", and
52.232-22, "Limitation of Funds".  The latter clause is operative as long as
this contract is incrementally funded.  If and when the contract becomes fully
funded, the "Limitation of Cost" clause shall become effective and the
"Limitation of Funds" clause shall cease to be operative.


 (End of clause)


52.046-4401  KEY PERSONNEL (FEB 2000)


The Contractor shall notify the Government in the event of a transition
(replacing or removal) of key personnel (those individuals addressed in the
Contractors proposal) working under this contract.  The Government reserves the
right to review the qualifications of any Contractor personnel proposed to
replace existing personnel and accept/reject the individual based on its
judgement that the individual can perform similarly as the transitioned
personnel.


(End of clause)


 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114


Page 17 of 36
 
Section I - Contract Clauses


CLAUSES INCORPORATED BY REFERENCE


52.202-1
 
Definitions
 
JUL 2004
52.203-3
 
Gratuities
 
APR 1984
52.203-5
 
Covenant Against Contingent Fees
 
APR 1984
52.203-6
 
Restrictions On Subcontractor Sales To The Government
 
SEP 2006
52.203-7
 
Anti-Kickback Procedures
 
JUL 1995
52.203-8
 
Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
 
JAN 1997
52.203-10
 
Price Or Fee Adjustment For Illegal Or Improper Activity
 
JAN 1997
52.203-12
 
Limitation On Payments To Influence Certain Federal Transactions
 
SEP 2005
52.204-4
 
Printed or Copied Double-Sided on Recycled Paper
 
AUG 2000
52.204-7
 
Central Contractor Registration
 
JUL 2006
52.209-6
 
Protecting the Government's Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment
 
SEP 2006
52.215-2
 
Audit and Records—Negotiation
 
JUN 1999
52.215-8
 
Order of Precedence—Uniform Contract Format
 
OCT 1997
52.215-10
 
Price Reduction for Defective Cost or Pricing Data
 
OCT 1997
52.215-11
 
Price Reduction for Defective Cost or Pricing Data—Modifications
 
OCT 1997
52.215-12
 
Subcontractor Cost or Pricing Data
 
OCT 1997
52.215-13
 
Subcontractor Cost or Pricing Data—Modifications
 
OCT 1997
52.215-14 Alt I
 
Integrity of Unit Prices (Oct 1997) -  Alternate I
 
OCT 1997
52.215-15
 
Pension Adjustments and Asset Reversions
 
OCT 2004
52.215-17
 
Waiver of Facilities Capital Cost of Money
 
OCT 1997
52.215-18
 
Reversion or Adjustment of Plans for Postretirement Benefits (PRB) Other than
Pensions
 
JUL 2005
52.215-19
 
Notification of Ownership Changes
 
OCT 1997
52.215-21
 
Requirements for Cost or Pricing Data or Information Other Than Cost or Pricing
Data—Modifications
 
OCT 1997
52.216-8
 
Fixed Fee
 
MAR 1997
52.219-6
 
Notice Of Total Small Business Set-Aside
 
JUN 2003
52.219-8
 
Utilization of Small Business Concerns
 
MAY 2004
52.222-3
 
Convict Labor
 
JUN 2003
52.222-21
 
Prohibition Of Segregated Facilities
 
FEB 1999
52.222-26
 
Equal Opportunity
 
MAR 2007
52.222-35
 
Equal Opportunity For Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans
 
SEP 2006
52.222-36
 
Affirmative Action For Workers With Disabilities
 
JUN 1998
52.222-37
 
Employment Reports On Special Disabled Veterans, Veterans Of The Vietnam Era,
and Other Eligible Veterans
 
SEP 2006
52.223-14
 
Toxic Chemical Release Reporting
 
AUG 2003
52.225-13
 
Restrictions on Certain Foreign Purchases
 
FEB 2006
52.226-1
 
Utilization Of Indian Organizations And Indian-Owned Economic Enterprises
 
JUN 2000
52.227-1 Alt I
 
Authorization And Consent (Jul 1995) -  Alternate I
 
APR 1984
52.227-2
 
Notice And Assistance Regarding Patent And Copyright Infringement
 
AUG 1996
52.228-7
 
Insurance—Liability To Third Persons
 
MAR 1996

 
 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114


Page 18 of 36
 
52.232-9
 
Limitation On Withholding Of Payments
 
APR 1984
52.232-17
 
Interest
 
JUN 1996
52.232-20
 
Limitation Of Cost
 
APR 1984
52.232-22
 
Limitation Of Funds
 
APR 1984
52.232-23
 
Assignment Of Claims
 
JAN 1986
52.232-25 Alt I
 
Prompt Payment (Oct 2003) Alternate I
 
FEB 2002
52.232-33
 
Payment by Electronic Funds Transfer—Central Contractor Registration
 
OCT 2003
52.233-1
 
Disputes
 
JUL 2002
52.233-3 Alt I
 
Protest After Award (Aug 1996) -  Alternate I
 
JUN 1985
52.242-1
 
Notice of Intent to Disallow Costs
 
APR 1984
52.242-3
 
Penalties for Unallowable Costs
 
MAY 2001
52.242-4
 
Certification of Final Indirect Costs
 
JAN 1997
52.242-13
 
Bankruptcy
 
JUL 1995
52.243-2 Alt V
 
Changes—Cost-Reimbursement (Aug 1987) -  Alternate V
 
APR 1984
52.244-5
 
Competition In Subcontracting
 
DEC 1996
52.244-6
 
Subcontracts for Commercial Items
 
MAR 2007
52.245-1
 
Government Property
 
JUN 2007
52.245-9
 
Use And Charges
 
JUN 2007
52.246-25
 
Limitation Of Liability—Services
 
FEB 1997
52.247-67
 
Submission Of Transportation Documents For Audit
 
FEB 2006
52.249-6
 
Termination (Cost Reimbursement)
 
MAY 2004
52.249-14
 
Excusable Delays
 
APR 1984
52.253-1
 
Computer Generated Forms
 
JAN 1991
252.201-7000
 
Contracting Officer's Representative
 
DEC 1991
252.203-7001
 
Prohibition On Persons Convicted of Fraud or Other Defense-Contract-Related
Felonies
 
DEC 2004
252.204-7000
 
Disclosure Of Information
 
DEC 1991
252.204-7003
 
Control Of Government Personnel Work Product
 
APR 1992
252.204-7004 Alt A
 
Central Contractor Registration (52.204-7) Alternate A
 
NOV 2003
252.205-7000
 
Provision Of Information To Cooperative Agreement Holders
 
DEC 1991
252.209-7004
 
Subcontracting With Firms That Are Owned or Controlled By The Government of a
Terrorist Country
 
DEC 2006
252.215-7000
 
Pricing Adjustments
 
DEC 1991
252.215-7002
 
Cost Estimating System Requirements
 
DEC 2006
252.225-7001
 
Buy American Act And Balance Of Payments Program
 
JUN 2005
252.225-7002
 
Qualifying Country Sources As Subcontractors
 
APR 2003
252.225-7012
 
Preference For Certain Domestic Commodities
 
JAN 2007
252.227-7016
 
Rights in Bid or Proposal Information
 
JUN 1995
252.227-7018
 
Rights in Noncommercial Technical Data and Computer Software—Small Business
Innovation Research (SBIR) Program
 
JUN 1995
252.227-7019
 
Validation of Asserted Restrictions—Computer Software
 
JUN 1995
252.227-7030
 
Technical Data—Withholding Of Payment
 
MAR 2000
252.227-7034
 
Patents—Subcontracts
 
APR 1984
252.227-7037
 
Validation of Restrictive Markings on Technical Data
 
SEP 1999
252.227-7039
 
Patents—Reporting Of Subject Inventions
 
APR 1990
252.231-7000
 
Supplemental Cost Principles
 
DEC 1991
252.235-7011
 
Final Scientific or Technical Report
 
NOV 2004
252.243-7002
 
Requests for Equitable Adjustment
 
MAR 1998
252.247-7023
 
Transportation of Supplies by Sea
 
MAY 2002
252.247-7024
  
Notification Of Transportation Of Supplies By Sea
  
MAR 2000    

 
 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114


Page 19 of 36
 
CLAUSES INCORPORATED BY FULL TEXT


52.216-7     ALLOWABLE COST AND PAYMENT (DEC 2002)


(a) Invoicing.


(1) The Government will make payments to the Contractor when requested as work
progresses, but (except for small business concerns) not more often than once
every 2 weeks, in amounts determined to be allowable by the Contracting Officer
in accordance with Federal Acquisition Regulation (FAR) subpart 31.2 in effect
on the date of this contract and the terms of this contract. The Contractor may
submit to an authorized representative of the Contracting Officer, in such form
and reasonable detail as the representative may require, an invoice or voucher
supported by a statement of the claimed allowable cost for performing this
contract.


(2) Contract financing payments are not subject to the interest penalty
provisions of the Prompt Payment Act. Interim payments made prior to the final
payment under the contract are contract financing payments, except interim
payments if this contract contains Alternate I to the clause at 52.232-25.


(3) The designated payment office will make interim payments for contract
financing on the 30th day after the designated billing office receives a proper
payment request.


In the event that the Government requires an audit or other review of a specific
payment request to ensure compliance with the terms and conditions of the
contract, the designated payment office is not compelled to make payment by the
specified due date.


(b) Reimbursing costs. (1) For the purpose of reimbursing allowable costs
(except as provided in subparagraph (b)(2) of the clause, with respect to
pension, deferred profit sharing, and employee stock ownership plan
contributions), the term "costs" includes only—


(i) Those recorded costs that, at the time of the request for reimbursement, the
Contractor has paid by cash, check, or other form of actual payment for items or
services purchased directly for the contract;


(ii) When the Contractor is not delinquent in paying costs of contract
performance in the ordinary course of business, costs incurred, but not
necessarily paid, for—


(A) Supplies and services purchased directly for the contract and associated
financing payments to subcontractors, provided payments determined due will be
made—


(1) In accordance with the terms and conditions of a subcontract or invoice; and


(2) Ordinarily within 30 days of the submission of the Contractor's payment
request to the Government;


(B) Materials issued from the Contractor's inventory and placed in the
production process for use on the contract;


(C) Direct labor;


(D) Direct travel;


(E) Other direct in-house costs; and


(F) Properly allocable and allowable indirect costs, as shown in the records
maintained by the Contractor for purposes of obtaining reimbursement under
Government contracts; and

 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114


Page 20 of 36
 
(iii) The amount of financing payments that have been paid by cash, check, or
other forms of payment to subcontractors.


(2) Accrued costs of Contractor contributions under employee pension plans shall
be excluded until actually paid unless—


(i) The Contractor's practice is to make contributions to the retirement fund
quarterly or more frequently; and


(ii) The contribution does not remain unpaid 30 days after the end of the
applicable quarter or shorter payment period (any contribution remaining unpaid
shall be excluded from the Contractor's indirect costs for payment purposes).


(3) Notwithstanding the audit and adjustment of invoices or vouchers under
paragraph (g) of this clause, allowable indirect costs under this contract shall
be obtained by applying indirect cost rates established in accordance with
paragraph (d) of this clause.


(4) Any statements in specifications or other documents incorporated in this
contract by reference designating performance of services or furnishing of
materials at the Contractor's expense or at no cost to the Government shall be
disregarded for purposes of cost-reimbursement under this clause.


(c) Small business concerns. A small business concern may receive more frequent
payments than every 2 weeks.


(d) Final indirect cost rates. (1) Final annual indirect cost rates and the
appropriate bases shall be established in accordance with Subpart 42.7 of the
Federal Acquisition Regulation (FAR) in effect for the period covered by the
indirect cost rate proposal.


(2)(i) The Contractor shall submit an adequate final indirect cost rate proposal
to the Contracting Officer (or cognizant Federal agency official) and auditor
within the 6-month period following the expiration of each of its fiscal years.
Reasonable extensions, for exceptional circumstances only, may be requested in
writing by the Contractor and granted in writing by the Contracting Officer. The
Contractor shall support its proposal with adequate supporting data.


(ii) The proposed rates shall be based on the Contractor's actual cost
experience for that period. The appropriate Government representative and the
Contractor shall establish the final indirect cost rates as promptly as
practical after receipt of the Contractor's proposal.


(3) The Contractor and the appropriate Government representative shall execute a
written understanding setting forth the final indirect cost rates. The
understanding shall specify (i) the agreed-upon final annual indirect cost
rates, (ii) the bases to which the rates apply, (iii) the periods for which the
rates apply, (iv) any specific indirect cost items treated as direct costs in
the settlement, and (v) the affected contract and/or subcontract, identifying
any with advance agreements or special terms and the applicable rates. The
understanding shall not change any monetary ceiling, contract obligation, or
specific cost allowance or disallowance provided for in this contract. The
understanding is incorporated into this contract upon execution.


(4) Failure by the parties to agree on a final annual indirect cost rate shall
be a dispute within the meaning of the Disputes clause.


(5) Within 120 days (or longer period if approved in writing by the Contracting
Officer) after settlement of the final annual indirect cost rates for all years
of a physically complete contract, the Contractor shall submit a completion
invoice or voucher to reflect the settled amounts and rates.


(6)(i) If the Contractor fails to submit a completion invoice or voucher within
the time specified in paragraph (d)(5) of this clause, the Contracting Officer
may—

 

--------------------------------------------------------------------------------

 

 
W911QX-09-C-0114
 
Page 21 of 36
 
(A) Determine the amounts due to the Contractor under the contract; and


(B) Record this determination in a unilateral modification to the contract.


(ii) This determination constitutes the final decision of the Contracting
Officer in accordance with the Disputes clause.


(e) Billing rates. Until final annual indirect cost rates are established for
any period, the Government shall reimburse the Contractor at billing rates
established by the Contracting Officer or by an authorized representative (the
cognizant auditor), subject to adjustment when the final rates are established.
These billing rates—


(1) Shall be the anticipated final rates; and


(2) May be prospectively or retroactively revised by mutual agreement, at either
party's request, to prevent substantial overpayment or underpayment.


(f) Quick-closeout procedures. Quick-closeout procedures are applicable when the
conditions in FAR 42.708(a) are satisfied.


(g) Audit. At any time or times before final payment, the Contracting Officer
may have the Contractor's invoices or vouchers and statements of cost audited.
Any payment may be (1) Reduced by amounts found by the Contracting Officer not
to constitute allowable costs or (2) Adjusted for prior overpayments or
underpayments.


(h) Final payment. (1) Upon approval of a completion invoice or voucher
submitted by the Contractor in accordance with paragraph (d)(4) of this clause,
and upon the Contractor's compliance with all terms of this contract, the
Government shall promptly pay any balance of allowable costs and that part of
the fee (if any) not previously paid.


(2) The Contractor shall pay to the Government any refunds, rebates, credits, or
other amounts (including interest, if any) accruing to or received by the
Contractor or any assignee under this contract, to the extent that those amounts
are properly allocable to costs for which the Contractor has been reimbursed by
the Government. Reasonable expenses incurred by the Contractor for securing
refunds, rebates, credits, or other amounts shall be allowable costs if approved
by the Contracting Officer. Before final payment under this contract, the
Contractor and each assignee whose assignment is in effect at the time of final
payment shall execute and deliver—


(i) An assignment to the Government, in form and substance satisfactory to the
Contracting Officer, of refunds, rebates, credits, or other amounts (including
interest, if any) properly allocable to costs for which the Contractor has been
reimbursed by the Government under this contract; and


(ii) A release discharging the Government, its officers, agents, and employees
from all liabilities, obligations, and claims arising out of or under this
contract, except—


(A) Specified claims stated in exact amounts, or in estimated amounts when the
exact amounts are not known;


(B) Claims (including reasonable incidental expenses) based upon liabilities of
the Contractor to third parties arising out of the performance of this contract;
provided, that the claims are not known to the Contractor on the date of the
execution of the release, and that the Contractor gives notice of the claims in
writing to the Contracting Officer within 6 years following the release date or
notice of final payment date, whichever is earlier; and


(C) Claims for reimbursement of costs, including reasonable incidental expenses,
incurred by the Contractor under the patent clauses of this contract, excluding,
however, any expenses arising from the Contractor's indemnification of the
Government against patent liability.


(End of clause)

 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114
 
Page 22 of 36


52.222-2      PAYMENT FOR OVERTIME PREMIUMS (JUL 1990)


(a) The use of overtime is authorized under this contract if the overtime
premium cost does not exceed zero or the overtime premium is paid for work —


(1) Necessary to cope with emergencies such as those resulting from accidents,
natural disasters, breakdowns of production equipment, or occasional production
bottlenecks of a sporadic nature;


(2) By indirect-labor employees such as those performing duties in connection
with administration, protection, transportation, maintenance, standby plant
protection, operation of utilities, or accounting;


(3) To perform tests, industrial processes, laboratory procedures, loading or
unloading of transportation conveyances, and operations in flight or afloat that
are continuous in nature and cannot reasonably be interrupted or completed
otherwise; or


(4) That will result in lower overall costs to the Government.


(b) Any request for estimated overtime premiums that exceeds the amount
specified above shall include all estimated overtime for contract completion and
shall—


(1) Identify the work unit; e.g., department or section in which the requested
overtime will be used, together with present workload, staffing, and other data
of the affected unit sufficient to permit the Contracting Officer to evaluate
the necessity for the overtime;


(2) Demonstrate the effect that denial of the request will have on the contract
delivery or performance schedule;


(3) Identify the extent to which approval of overtime would affect the
performance or payments in connection with other Government contracts, together
with identification of each affected contract; and


(4) Provide reasons why the required work cannot be performed by using
multishift operations or by employing additional personnel.


(End of clause)


52.227-11    PATENT RIGHTS—RETENTION BY THE CONTRACTOR (SHORT FORM) (JUN 1997)


(a) Definitions.


(1) "Invention" means any invention or discovery which is or may be patentable
or otherwise protectable under title 35 of the United States Code, or any novel
variety of plant which is or may be protected under the Plant Variety Protection
Act (7 U.S.C. 2321, et seq.).


(2) "Made" when used in relation to any invention means the conception or first
actual reduction to practice of such invention.


(3) "Nonprofit organization" means a university or other institution of higher
education or an organization of the type described in section 501(c)(3) of the
Internal Revenue Code of 1954 (26 U.S.C. 501(c)) and exempt from taxation under
section 501(a) of the Internal Revenue Code (26 U.S.C. 501(a)) or any nonprofit
scientific or educational organization qualified under a state nonprofit
organization statute.

 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114
 
Page 23 of 36


(4) "Practical application" means to manufacture, in the case of a composition
of product; to practice, in the case of a process or method, or to operate, in
the case of a machine or system; and, in each case, under such conditions as to
establish that the invention is being utilized and that is benefits are, to the
extent permitted by law or Government regulations, available to the public on
reasonable terms.


(5) "Small business firm" means a small business concern as defined at section 2
of Pub. L. 85-536 (15 U.S.C. 632) and implementing regulations of the
Administrator of the Small Business Administration. For the purpose of this
clause, the size standards for small business concerns involved in Government
procurement and subcontracting at 13 CFR 121.3-8 and 13 CFR 121.3-12,
respectively, will be used.


(6) "Subject invention" means any invention of the contractor conceived or first
actually reduced to practice in the performance of work under this contract,
provided that in the case of a variety of plant, the date of determination (as
defined in section 41(d) of the Plant Variety Protection Act, 7 U.S.C. 2401(d))
must also occur during the period of contract performance.


(b) Allocation of principal rights. The Contractor may retain the entire right,
title, and interest throughout the world to each subject invention subject to
the provisions of this clause and 35 U.S.C. 203. With respect to any subject
invention in which the Contractor retains title, the Federal Government shall
have a nonexclusive, nontransferable, irrevocable, paid-up license to practice
or have practiced for or on behalf of the United States the subject invention
throughout the world.


(c) Invention disclosure, election of title, and filing of patent application by
Contractor. (1) The Contractor will disclose each subject invention to the
Federal agency within 2 months after the inventor discloses it in writing to
Contractor personnel responsible for patent matters. The disclosure to the
agency shall be in the form of a written report and shall identify the contract
under which the invention was made and the inventor(s). It shall be sufficiently
complete in technical detail to convey a clear understanding to the extent known
at the time of the disclosure, of the nature, purpose, operation, and the
physical, chemical, biological or electrical characteristics of the invention.
The disclosure shall also identify any publication, on sale or public use of the
invention and whether a manuscript describing the invention has been submitted
for publication and, if so, whether it has been accepted for publication at the
time of disclosure. In addition, after disclosure to the agency, the Contractor
will promptly notify the agency of the acceptance of any manuscript describing
the invention for publication or of any on sale or public use planned by the
Contractor.


(2) The Contractor will elect in writing whether or not to retain title to any
such invention by notifying the Federal agency within 2 years of disclosure to
the Federal agency. However, in any case where publication, on sale or public
use has initiated the 1-year statutory period wherein valid patent protection
can still be obtained in the United States, the period for election of title may
be shortened by the agency to a date that is no more than 60 days prior to the
end of the statutory period.


(3) The Contractor will file its initial patent application on a subject
invention to which it elects to retain title within 1 year after election of
title or, if earlier, prior to the end of any statutory period wherein valid
patent protection can be obtained in the United States after a publication, on
sale, or public use. The Contractor will file patent applications in additional
countries or international patent offices within either 10 months of the
corresponding initial patent application or 6 months from the date permission is
granted by the Commissioner of Patents and Trademarks to file foreign patent
applications where such filing has been prohibited by a Secrecy Order.


(4) Requests for extension of the time for disclosure election, and filing under
subparagraphs (c)(1), (2), and (3) of this clause may, at the discretion of the
agency, be granted.


(d) Conditions when the Government may obtain title. The Contractor will convey
to the Federal agency, upon written request, title to any subject invention—


(1) If the Contractor fails to disclose or elect title to the subject invention
within the times specified in paragraph (c) of this clause, or elects not to
retain title; provided, that the agency may only request title within 60 days
after learning of the failure of the Contractor to disclose or elect within the
specified times.

 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114
 
Page 24 of 36

(2) In those countries in which the Contractor fails to file patent applications
within the times specified in paragraph (c) of this clause; provided, however,
that if the Contractor has filed a patent application in a country after the
times specified in paragraph (c) of this clause, but prior to its receipt of the
written request of the Federal agency, the Contractor shall continue to retain
title in that country.


(3) In any country in which the Contractor decides not to continue the
prosecution of any application for, to pay the maintenance fees on, or defend in
reexamination or opposition proceeding on, a patent on a subject invention.


(e) Minimum rights to Contractor and protection of the Contractor right to file.
(1) The Contractor will retain a nonexclusive royalty-free license throughout
the world in each subject invention to which the Government obtains title,
except if the Contractor fails to disclose the invention within the times
specified in paragraph (c) of this clause. The Contractor's license extends to
its domestic subsidiary and affiliates, if any, within the corporate structure
of which the Contractor is a party and includes the right to grant sublicenses
of the same scope to the extent the Contractor was legally obligated to do so at
the time the contract was awarded. The license is transferable only with the
approval of the Federal agency, except when transferred to the successor of that
part of the Contractor's business to which the invention pertains.


(2) The Contractor's domestic license may be revoked or modified by the funding
Federal agency to the extent necessary to achieve expeditious practical
application of subject invention pursuant to an application for an exclusive
license submitted in accordance with applicable provisions at 37 CFR Part 404
and agency licensing regulations (if any). This license will not be revoked in
that field of use or the geographical areas in which the Contractor has achieved
practical application and continues to make the benefits of the invention
reasonably accessible to the public. The license in any foreign country may be
revoked or modified at the discretion of the funding Federal agency to the
extent the Contractor, its licensees, or the domestic subsidiaries or affiliates
have failed to achieve practical application in that foreign country.


(3) Before revocation or modification of the license, the funding Federal agency
will furnish the Contractor a written notice of its intention to revoke or
modify the license, and the Contractor will be allowed 30 days (or such other
time as may be authorized by the funding Federal agency for good cause shown by
the Contractor) after the notice to show cause why the license should not be
revoked or modified. The Contractor has the right to appeal, in accordance with
applicable regulations in 37 CFR Part 404 and agency regulations, if any,
concerning the licensing of Government-owned inventions, any decision concerning
the revocation or modification of the license.


(f) Contractor action to protect the Government's interest. (1) The Contractor
agrees to execute or to have executed and promptly deliver to the Federal agency
all instruments necessary to (i) establish or confirm the rights the Government
has throughout the world in those subject inventions to which the Contractor
elects to retain title, and (ii) convey title to the Federal agency when
requested under paragraph (d) of this clause and to enable the Government to
obtain patent protection throughout the world in that subject invention.


(2) The Contractor agrees to require, by written agreement, its employees, other
than clerical and nontechnical employees, to disclose promptly in writing to
personnel identified as responsible for the administration of patent matters and
in a format suggested by the Contractor each subject invention made under
contract in order that the Contractor can comply with the disclosure provisions
of paragraph (c) of this clause, and to execute all papers necessary to file
patent applications on subject inventions and to establish the Government's
rights in the subject inventions. This disclosure format should require, as a
minimum, the information required by subparagraph (c)(1) of this clause. The
Contractor shall instruct such employees, through employee agreements or other
suitable educational programs, on the importance of reporting inventions in
sufficient time to permit the filing of patent applications prior to U.S. or
foreign statutory bars.


(3) The Contractor will notify the Federal agency of any decisions not to
continue the prosecution of a patent application, pay maintenance fees, or
defend in a reexamination or opposition proceeding on a patent, in any country,
not less than 30 days before the expiration of the response period required by
the relevant patent office.

 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114
 
Page 25 of 36

 
(4) The Contractor agrees to include, within the specification of any United
States patent application and any patent issuing thereon covering a subject
invention, the following statement, "This invention was made with Government
support under (identify the contract) awarded by (identify the Federal agency).
The Government has certain rights in the invention."


(g) Subcontracts. (1) The Contractor will include this clause, suitably modified
to identify the parties, in all subcontracts, regardless of tier, for
experimental, developmental, or research work to be performed by a small
business firm or domestic nonprofit organization. The subcontractor will retain
all rights provided for the Contractor in this clause, and the Contractor will
not, as part of the consideration for awarding the subcontract, obtain rights in
the subcontractor's subject inventions.


(2) The Contractor will include in all other subcontracts, regardless of tier,
for experimental, developmental, or research work the patent rights clause
required by Subpart 27.3.


(3) In the case of subcontracts, at any tier, the agency, subcontractor, and the
Contractor agree that the mutual obligations of the parties created by this
clause constitute a contract between the subcontractor and the Federal agency
with respect to the matters covered by the clause; provided, however, that
nothing in this paragraph is intended to confer any jurisdiction under the
Contract Disputes Act in connection with proceedings under paragraph (j) of this
clause.


(h) Reporting on utilization of subject inventions. The Contractor agrees to
submit, on request, periodic reports no more frequently than annually on the
utilization of a subject invention or on efforts at obtaining such utilization
that are being made by the Contractor or its licensees or assignees. Such
reports shall include information regarding the status of development, date of
first commercial sale or use, gross royalties received by the Contractor, and
such other data and information as the agency may reasonably specify. The
Contractor also agrees to provide additional reports as may be requested by the
agency in connection with any march-in proceeding undertaken by the agency in
accordance with paragraph (j) of this clause. As required by 35 U.S.C.
202(c)(5), the agency agrees it will not disclose such information to persons
outside the Government without permission of the Contractor.


(i) Preference for United States industry. Notwithstanding any other provision
of this clause, the Contractor agrees that neither it nor any assignee will
grant to any person the exclusive right to use or sell any subject invention in
the United States unless such person agrees that any product embodying the
subject invention or produced through the use of the subject invention will be
manufactured substantially in the United States. However, in individual cases,
the requirement for such an agreement may be waived by the Federal agency upon a
showing by the Contractor or its assignee that reasonable but unsuccessful
efforts have been made to grant licenses on similar terms to potential licensees
that would be likely to manufacture substantially in the United States or that
under the circumstances domestic manufacture is not commercially feasible.


(j) March-in rights. The Contractor agrees that, with respect to any subject
invention in which it has acquired title, the Federal agency has the right in
accordance with the procedures in 37 CFR 401.6 and any supplemental regulations
of the agency to require the Contractor, an assignee or exclusive licensee of a
subject invention to grant a nonexclusive, partially exclusive, or exclusive
license in any field of use to a responsible applicant or applicants, upon terms
that are reasonable under the circumstances, and if the Contractor, assignee, or
exclusive licensee refuses such a request the Federal agency has the right to
grant such a license itself if the Federal agency determines that—


(1) Such action is necessary because the Contractor or assignee has not taken,
or is not expected to take within a reasonable time, effective steps to achieve
practical application of the subject invention in such field of use;


(2) Such action is necessary to alleviate health or safety needs which are not
reasonably satisfied by the Contractor, assignee, or their licensees;

 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114
 
Page 26 of 36

 
(3) Such action is necessary to meet requirements for public use specified by
Federal regulations and such requirements are not reasonably satisfied by the
Contractor, assignee, or licensees; or


(4) Such action is necessary because the agreement required by paragraph (i) of
this clause has not been obtained or waived or because a licensee of the
exclusive right to use or sell any subject invention in the United States is in
breach of such agreement.


(k) Special provisions for contracts with nonprofit organizations. If the
Contractor is a nonprofit organization, it agrees that—


(1) Rights to a subject invention in the United States may not be assigned
without the approval of the Federal agency, except where such assignment is made
to an organization which has as one of its primary functions the management of
inventions; provided, that such assignee will be subject to the same provisions
as the Contractor;


(2) The Contractor will share royalties collected on a subject invention with
the inventor, including Federal employee co-inventors (when the agency deems it
appropriate) when the subject invention is assigned in accordance with 35 U.S.C.
202(e) and 37 CFR 401.10;


(3) The balance of any royalties or income earned by the Contractor with respect
to subject inventions, after payment of expenses (including payments to
inventors) incidental to the administration of subject inventions will be
utilized for the support of scientific research or education; and


(4) It will make efforts that are reasonable under the circumstances to attract
licensees of subject inventions that are small business firms, and that it will
give a preference to a small business firm when licensing a subject invention if
the Contractor determines that the small business firm has a plan or proposal
for marketing the invention which, if executed, is equally as likely to bring
the invention to practical application as any plans or proposals from applicants
that are not small business firms; provided, that the Contractor is also
satisfied that the small business firm has the capability and resources to carry
out its plan or proposal. The decision whether to give a preference in any
specific case will be at the discretion of the contractor. However, the
Contractor agrees that the Secretary of Commerce may review the Contractor's
licensing program and decisions regarding small business applicants, and the
Contractor will negotiate changes to its licensing policies, procedures, or
practices with the Secretary of Commerce when the Secretary's review discloses
that the Contractor could take reasonable steps to more effectively implement
the requirements of this subparagraph (k)(4).


(l) Communications.


None Applicable.


(End of clause)


52.244-2      SUBCONTRACTS (JUN 2007)


(a) Definitions. As used in this clause—


Approved purchasing system means a Contractor's purchasing system that has been
reviewed and approved in accordance with Part 44 of the Federal Acquisition
Regulation (FAR).


Consent to subcontract means the Contracting Officer's written consent for the
Contractor to enter into a particular subcontract.

 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114
 
Page 27 of 36


Subcontract means any contract, as defined in FAR Subpart 2.1, entered into by a
subcontractor to furnish supplies or services for performance of the prime
contract or a subcontract. It includes, but is not limited to, purchase orders,
and changes and modifications to purchase orders.


(b) When this clause is included in a fixed-price type contract, consent to
subcontract is required only on unpriced contract actions (including unpriced
modifications or unpriced delivery orders), and only if required in accordance
with paragraph (c) or (d) of this clause.


(c) If the Contractor does not have an approved purchasing system, consent to
subcontract is required for any subcontract that—


(1) Is of the cost-reimbursement, time-and-materials, or labor-hour type; or


(2) Is fixed-price and exceeds—


(i) For a contract awarded by the Department of Defense, the Coast Guard, or the
National Aeronautics and Space Administration, the greater of the simplified
acquisition threshold or 5 percent of the total estimated cost of the contract;
or


(ii) For a contract awarded by a civilian agency other than the Coast Guard and
the National Aeronautics and Space Administration, either the simplified
acquisition threshold or 5 percent of the total estimated cost of the contract.


(d) If the Contractor has an approved purchasing system, the Contractor
nevertheless shall obtain the Contracting Officer’s written consent before
placing the following subcontracts:


None Applicable.


(e)(1) The Contractor shall notify the Contracting Officer reasonably in advance
of placing any subcontract or modification thereof for which consent is required
under paragraph (b), (c), or (d) of this clause, including the following
information:


(i) A description of the supplies or services to be subcontracted.


(ii) Identification of the type of subcontract to be used.


(iii) Identification of the proposed subcontractor.


(iv) The proposed subcontract price.


(v) The subcontractor’s current, complete, and accurate cost or pricing data and
Certificate of Current Cost or Pricing Data, if required by other contract
provisions.


(vi) The subcontractor’s Disclosure Statement or Certificate relating to Cost
Accounting Standards when such data are required by other provisions of this
contract.


(vii) A negotiation memorandum reflecting—


(A) The principal elements of the subcontract price negotiations;


(B) The most significant considerations controlling establishment of initial or
revised prices;


(C) The reason cost or pricing data were or were not required;

 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114
 
Page 28 of 36


(D) The extent, if any, to which the Contractor did not rely on the
subcontractor’s cost or pricing data in determining the price objective and in
negotiating the final price;


(E) The extent to which it was recognized in the negotiation that the
subcontractor’s cost or pricing data were not accurate, complete, or current;
the action taken by the Contractor and the subcontractor; and the effect of any
such defective data on the total price negotiated;


(F) The reasons for any significant difference between the Contractor’s price
objective and the price negotiated; and


(G) A complete explanation of the incentive fee or profit plan when incentives
are used. The explanation shall identify each critical performance element,
management decisions used to quantify each incentive element, reasons for the
incentives, and a summary of all trade-off possibilities considered.


(2) The Contractor is not required to notify the Contracting Officer in advance
of entering into any subcontract for which consent is not required under
paragraph (c), (d), or (e) of this clause.


(f) Unless the consent or approval specifically provides otherwise, neither
consent by the Contracting Officer to any subcontract nor approval of the
Contractor’s purchasing system shall constitute a determination—


(1) Of the acceptability of any subcontract terms or conditions;


(2) Of the allowability of any cost under this contract; or


(3) To relieve the Contractor of any responsibility for performing this
contract.


(g) No subcontract or modification thereof placed under this contract shall
provide for payment on a cost-plus-a-percentage-of-cost basis, and any fee
payable under cost-reimbursement type subcontracts shall not exceed the fee
limitations in FAR 15.404-4(c)(4)(i).


(h) The Contractor shall give the Contracting Officer immediate written notice
of any action or suit filed and prompt notice of any claim made against the
Contractor by any subcontractor or vendor that, in the opinion of the
Contractor, may result in litigation related in any way to this contract, with
respect to which the Contractor may be entitled to reimbursement from the
Government.


(i) The Government reserves the right to review the Contractor’s purchasing
system as set forth in FAR Subpart 44.3.


(j) Paragraphs (c) and (e) of this clause do not apply to the following
subcontracts, which were evaluated during negotiations:


Not Applicable.


(End of clause)


52.247-1      COMMERCIAL BILL OF LADING NOTATIONS (FEB 2006)


When the Contracting Officer authorizes supplies to be shipped on a commercial
bill of lading and the Contractor will be reimbursed these transportation costs
as direct allowable costs, the Contractor shall ensure before shipment is made
that the commercial shipping documents are annotated with either of the
following notations, as appropriate:

 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114
 

Page 29 of 36


 
(a) If the Government is shown as the consignor or the consignee, the annotation
shall be:


"Transportation is for the Department of Defense and the actual total
transportation charges paid to the carrier(s) by the consignor or consignee are
assignable to, and shall be reimbursed by, the Government."


(b) If the Government is not shown as the consignor or the consignee, the
annotation shall be:


"Transportation is for the Department of Defense and the actual total
transportation charges paid to the carrier(s) by the consignor or consignee
shall be reimbursed by the Government, pursuant to cost-reimbursement contract
no. W911QX-09-C-0114.  This may be confirmed by contacting DCM – Maryland, 217
East Red Wood Street, Suite 1800, Baltimore, MD 21202-5299."


(End of clause)


52.252-2      CLAUSES INCORPORATED BY REFERENCE (FEB 1998)


This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):


http://farsite.hill.af.mil/VFDFARa.htm
http://www.arnet.gov/far


(End of clause)


252.235-7010     Acknowledgment of Support and Disclaimer.  (MAY 1995)


(a) The Contractor shall include an acknowledgment of the Government's support
in the publication of any material based on or developed under this contract,
stated in the following terms: This material is based upon work supported by the
U.S. Army, Research, Development and Engineering Command (RDECOM) Contracting
Center under Contract No. W911QX-09-C-0114.


(b) All material, except scientific articles or papers published in scientific
journals, must, in addition to any notices or disclaimers by the Contractor,
also contain the following disclaimer: Any opinions, findings and conclusions or
recommendations expressed in this material are those of the author(s) and do not
necessarily reflect the views of the U.S. Army, Research, Development and
Engineering Command (RDECOM) Contracting Center.

 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114
 
Page 30 of 36


Section J - List of Documents, Exhibits and Other Attachments


Exhibit/Attachment Table of Contents


DOCUMENT TYPE 
DESCRIPTION 
  PAGES 
DATE 
Exhibit A 
DD Form 1423 & Report  
Cover Page 
  7 
24-JUL-2009 
Attachment 1 
Evidence of Bilateral
Award 
  1 
 



DD 1423 CDRL



   
CONTRACT DATA REQUIREMENTS LIST
(1 Data Item)
Form Approved
OMB No. 0704-0188
The public reporting burden for this collection of information is estimated to
average 110 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collecton of information.  Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing the burden, to the Department of Defense,
Executive Services and Communications Directorate (0704-1088).  Respondents
should be aware that notwithstanding any other provision of law, no person shall
be subject to any penalty for failing to comply with a collection of information
if it does not display a currently valid OMB control number.  Please do not
return your form to the above organization.  Send completed form to the
Government Issuing Contracting Officer for the Contract/PR No. Listed in Block
E.
 
A. CONTRACT LINE ITEM NO.
CLIN 0002
B. EXHIBIT
A
C. CATEGORY:
    TDP_____    TM ______  OTHER:   MGMT
D. SYSTEM/ITEM
INNOVATIVE MOTOR AND GENERATOR
TECHNOLOGIES
E. CONTRACT/PR NO.
W911QX-09-C-0114
F. CONTRACTOR
NUGEN MOBILITY, INC.
1. DATA ITEM NO.
A001
2. TITLE OF DATA ITEM
STATUS REPORT
3. SUBTITLE
MONTHLY STATUS REPORTS
4. AUTHORITY (Data Acquisition Document No.) 
DI-MGMT-80368A
5. CONTRACT REFERENCE
SOW   C.4.1
6. REQUIRING OFFICE
RDRL-SED-E
7. DD 250 REQ
LT
9. DIST STATEMENT
REQUIRED
 
B
10. FREQUENCY
MONTHLY
12. DATE OF FIRST SUBMISSION
NLT 45 DAYS ACA
14.           DISTRIBUTION
 
a. ADDRESSEE
b. COPIES
8. APP CODE
N/A
11. AS OF DATE
 N/A
13. DATE OF SUBSEQUENT
SUBMISSION   SEE BLK 16
Draft
Final
Reg
Repro
16. REMARKS
 
BLK 4:  IN ADDITION TO PAPER COPIES, EACH REPORT SHALL BE DELIVERED
ELECTRONICALLY IN A MEDIA SELECTED BY THE GOVERNMENT  AT TIME OF
DELIVERY.  MEDIA TYPES WHICH CAN BE ACCEPTED INCLUDE:  FTP (FILE TRANSFER
PROTOCOL), CD-ROM, DVD-ROM AND USB THUMB DRIVE.
 
BLK 13:  SUBSEQUENT SUBMISSIONS SHALL BE MADE NLT THE 10TH DAY OF THE MONTH
FOLLOWING THE PERIOD OF PERFORMANCE REPORTING ON.
 
CCRD-AD-PO
0
0
0
COPY OF LTR
0
0
0
RDRL-SED-E
0
1
1
                                                                               
                                                       
15. TOTAL
0
1
1
G. PREPARED BY
 
                 THOMAS PODLESAK
H. DATE
 
  24 June 2009
I. APPROVED BY
 
                      NORMAN LEKANG
J. DATE
 
    24 June 2009

DD FORM 1423-1, FEB
2001                                                         PREVIOUS EDITION
MAY BE USED.            Page  1 of  5      Pages

 

--------------------------------------------------------------------------------

 
 
W911QX-09-C-0114


Page 32 of 36
 
CONTRACT DATA REQUIREMENTS LIST
(1 Data Item)
Form Approved
OMB No. 0704-0188
The public reporting burden for this collection of information is estimated to
average 110 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collecton of information.  Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing the burden, to the Department of Defense,
Executive Services and Communications Directorate (0704-1088).  Respondents
should be aware that notwithstanding any other provision of law, no person shall
be subject to any penalty for failing to comply with a collection of information
if it does not display a currently valid OMB control number.  Please do not
return your form to the above organization.  Send completed form to the
Government Issuing Contracting Officer for the Contract/PR No. Listed in Block
E.
A. CONTRACT LINE ITEM NO.
CLIN 0002
B. EXHIBIT
A
C. CATEGORY:
    TDP_____    TM ______  OTHER:  MISC
D. SYSTEM/ITEM
INNOVATIVE MOTOR AND GENERATOR TECHNOLOGIES
E. CONTRACT/PR NO.
W911QX-09-C-0114
F. CONTRACTOR
NUGEN MOBILITY, INC.
1. DATA ITEM NO.
A003
2. TITLE OF DATA ITEM
SCIENTIFIC AND TECHNICAL REPORTS SUMMARY
3. SUBTITLE
INTERIM ANNUAL REPORT
4. AUTHORITY (Data Acquisition Document No.)
DI-MISC-80048
5. CONTRACT REFERENCE
SOW  C.4.3
6. REQUIRING OFFICE
RDRL-SED-E
7. DD 250 REQ
LT
9. DIST STATEMENT
REQUIRED
 
B
10. FREQUENCY
1-TIME
12. DATE OF FIRST SUBMISSION
NLT 12 MONTHS ACA
14.           DISTRIBUTION
 
a. ADDRESSEE
b. COPIES
8. APP CODE
N/A
11. AS OF DATE
 N/A
13. DATE OF SUBSEQUENT
SUBMISSION   N/A
Draft
Final
Reg
Repro
16. REMARKS
CCRD-AD-PO
0
0
0
 
COPY OF LTR
0
0
0
BLK 4:  IN ADDITION TO PAPER COPIES, EACH REPORT SHALL BE DELIVERED
ELECTRONICALLY IN A MEDIA SELECTED BY THE GOVERNMENT  AT TIME OF
DELIVERY.  MEDIA TYPES WHICH CAN BE ACCEPTED INCLUDE:  FTP (FILE TRANSFER
PROTOCOL), CD-ROM, DVD-ROM AND USB THUMB DRIVE.
RDRL-SED-E
0
1
1
 
 
 
 
 
 
 
 
 
 
 
 
                                                                               
                                                       
15. TOTAL
0
1
1
G. PREPARED BY
 
THOMAS PODLESAK
H. DATE
 
24 June 2009
I. APPROVED BY
 
NORMAN LEKANG
J. DATE
 
24 June 2009



DD FORM 1423-1, FEB 2001
PREVIOUS EDITION MAY BE USED.
Page 3  of  5    Pages




--------------------------------------------------------------------------------


  
W911QX-09-C-0114
 
Page 33 of 36
 
CONTRACT DATA REQUIREMENTS LIST
(1 Data Item)
Form Approved
OMB No. 0704-0188
The public reporting burden for this collection of information is estimated to
average 110 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collecton of information.  Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing the burden, to the Department of Defense,
Executive Services and Communications Directorate (0704-1088).  Respondents
should be aware that notwithstanding any other provision of law, no person shall
be subject to any penalty for failing to comply with a collection of information
if it does not display a currently valid OMB control number.  Please do not
return your form to the above organization.  Send completed form to the
Government Issuing Contracting Officer for the Contract/PR No. Listed in Block
E.
A. CONTRACT LINE ITEM NO.
CLIN 0002
B. EXHIBIT
A
C. CATEGORY:
    TDP_____    TM ______  OTHER: MISC
D. SYSTEM/ITEM
INNOVATIVE MOTOR AND GENERATOR TECHNOLOGIES
E. CONTRACT/PR NO.
W911QX-09-C-0114
F. CONTRACTOR
NUGEN MOBILITY, INC.
1. DATA ITEM NO.
A004
2. TITLE OF DATA ITEM
SCIENTIFIC AND TECHNICAL REPORTS
3. SUBTITLE
FINAL REPORT
4. AUTHORITY (Data Acquisition Document No.)
DI-MISC-80711A (T)
5. CONTRACT REFERENCE
SOW C.4.3
6. REQUIRING OFFICE
RDRL-SED-E
7. DD 250 REQ
DD
9. DIST STATEMENT
REQUIRED
 
B
10. FREQUENCY
ONE/R
12. DATE OF FIRST SUBMISSION
NLT 30 DAYS PEOC
14.           DISTRIBUTION
 
a. ADDRESSEE
b. COPIES
8. APP CODE
A
11. AS OF DATE
 N/A
13. DATE OF SUBSEQUENT
SUBMISSION   SEE BLK 16
Draft
Final
Reg
Repro
16. REMARKS
BLK 4:  DELETE PARAGRAPH 10.2.  CONTRACTOR FORMAT IS ACCEPTABLE.  IN ADDITION TO
PAPER COPIES,
EACH REPORT SHALL BE DELIVERED ELECTRONICALLY IN A MEDIA SELECTED BY THE
GOVERNMENT  AT
TIME OF DELIVERY.  MEDIA TYPES WHICH CAN BE ACCEPTED INCLUDE:  FTP (FILE
TRANSFER PROTOCOL),
CD-ROM, DVD-ROM AND USB THUMB DRIVE.
 
BLK 8 AND 12:  THE GOVERNMENT REQUIRES 15 DAYS TO REVIEW/COMMENT ON THE DRAFT
SUBMISSION.
 
BLK 13:  FINAL SUBMISSION DUE NLT 15 DAYS AFTER RECEIPT OF GOVERNMENT COMMENTS.
 
CONTRACTOR SHALL SUBMIT FINAL REPORT WITH COVER AND REVERSE COVER PAGE DEPICTING
INFORMATION AS SHOWN ON ATTACHMENT 1 AND ATTACHMENT 2.  THE CONTRACTOR'S REPORT
NUMBER IS 960.  REPORT NUMBER SHALL BE AFFIXED APPROXIMATELY AS SHOWN.  UNDER
CONTRACT NUMBER ADD FOR COTR:
 
UNITED STATES ARMY RESEARCH LABORATORY
RDRL-SED-E (THOMAS PODLESAK)
2800 POWDER MILL ROAD
ADELPHI MD 20783-1197
 
DTIC REPORT COPY TO BE SENT TO:
 
DEFENSE TECHNICAL INFORMATION CENTER (DTIC)
8725 JOHN J. KINGMAN ROAD, SUITE 0944
ATTN:  DTIC-OCA (PAT MAWBY)
FORT BELVOIR, VA 22060
 
SBIR PROGRAM OFFICE COPY TO BE SENT TO:
 
US ARMY RESEARCH, DEVELOPMENT AND ENGINEERING COMMAND (RDECOM)
ATTN:  SBIR PROGRAM OFFICE-FINAL REPORTS
6000 6TH STREET, SUITE 100
FORT BELVOIR, VA 22060-5608
 
CCRD-AD-PO
0
1
0
DTIC
0
1
1
RDRL-SED-E
1
1
1
SBIR PROGRAM OFFICE
0
0
1
                                                                               
       
15. TOTAL
1
3
3
                               
 
 
 
 
G. PREPARED BY
 
THOMAS PODLESAK
H. DATE
 
24 June 2009
I. APPROVED BY
 
NORMAN LEKANG
J. DATE
 
24 June 2009



DD FORM 1423-1, FEB 2001
PREVIOUS EDITION MAY BE USED.
Page  4  of 5    Pages




--------------------------------------------------------------------------------


 
W911QX-09-C-0114
 
Page 34 of 36


 
CONTRACT DATA REQUIREMENTS LIST
(1 Data Item)
Form Approved
OMB No. 0704-0188
The public reporting burden for this collection of information is estimated to
average 110 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collecton of information.  Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing the burden, to the Department of Defense,
Executive Services and Communications Directorate (0704-1088).  Respondents
should be aware that notwithstanding any other provision of law, no person shall
be subject to any penalty for failing to comply with a collection of information
if it does not display a currently valid OMB control number.  Please do not
return your form to the above organization.  Send completed form to the
Government Issuing Contracting Officer for the Contract/PR No. Listed in Block
E.
A. CONTRACT LINE ITEM NO.
CLIN 0002
B. EXHIBIT
A
C. CATEGORY:
    TDP_____    TM ______  OTHER:
D. SYSTEM/ITEM
INNOVATIVE MOTOR AND GENERATOR TECHNOLOGIES
E. CONTRACT/PR NO.
W911QX-09-C-0114
F. CONTRACTOR
NUGEN MOBILITY, INC.
1. DATA ITEM NO.
A00
2. TITLE OF DATA ITEM
3. SUBTITLE
4. AUTHORITY (Data Acquisition Document No.)
 
5. CONTRACT REFERENCE
SOW
6. REQUIRING OFFICE
RDRL-SED-E
7. DD 250 REQ
LT
9. DIST STATEMENT
REQUIRED
 
B
10. FREQUENCY
12. DATE OF FIRST SUBMISSION
14.           DISTRIBUTION
 
a. ADDRESSEE
b. COPIES
8. APP CODE
N/A
11. AS OF DATE
 N/A
13. DATE OF SUBSEQUENT
SUBMISSION   SEE BLK 16
Draft
Final
Reg
Repro
16. REMARKS
CCRD-AD-PO
     
COPY OF LTR
     
RDRL-SED-E
                                                                               
                                                             
15. TOTAL
     
G. PREPARED BY
 
THOMAS PODLESAK
H. DATE
 
I. APPROVED BY
 
NORMAN LEKANG
J. DATE
 



DD FORM 1423-1, FEB 2001
PREVIOUS EDITION MAY BE USED.
Page  5 of  5     Pages




--------------------------------------------------------------------------------


 
W911QX-09-C-0114
 
Page 35 of 36
 
EXHIBIT A – ATTACHMENT 1


ARMY RESEARCH LABORATORY



Report Title Goes Here
Any Subtitles Go Here


By Some Author and Another Author
 

--------------------------------------------------------------------------------

 

ARL-CR-XXX
 
Month XXXX



Prepared by


Whatever Technology Corporation
0000 Research Drive
Anywhere, ST  20006-1000


Under contract


DAAD17-XX-C-XXXX


DISTRIBUTION STATEMENT GOES HERE
 

--------------------------------------------------------------------------------


 
W911QX-09-C-0114


Page 36 of 36
 
EXHIBIT A – ATTACHMENT 2


The findings in this report are not to be construed as an official Department of
the Army position unless so designated by other authorized documents.


Citation of manufacturer's or trade names does not constitute an official
endorsement or approval of the use thereof.


DESTRUCTION NOTICE:  For classified documents, follow the procedures in DoD
5220.22-M, National Industrial Security Program Operating Manual, Chapter 5,
Section 7.  For unclassified, limited documents, destroy by any method that will
prevent disclosure of contents or reconstruction of the document.


BILATERAL AWD SIGNATURE
 
 
 

--------------------------------------------------------------------------------

 
 